___________

          No. 96-2900
          ___________

United States of America,         *
                                  *
          Appellee,               *
                                  *
     v.                           *
                                  *
Danilo Cajina, also known as      *
Danny, also known as Alex,        *
                                  *
          Appellant.              *

          ___________                 Appeals from the United States
                                      District Court for the Western
          No. 96-2935                 District of Missouri
          ___________

United States of America,         *           [UNPUBLISHED]
                                  *
          Appellee,               *
                                  *
     v.                           *
                                  *
Camilo A. Cajina, Jr., also       *
known as Eddie,                   *
                                  *
          Appellant.              *

                              ___________

                  Submitted:    December 10, 1996

                        Filed: December 13, 1996
                             ___________

Before FAGG, FLOYD R. GIBSON, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.


     Danilo and Camilo A. Cajina appeal their drug-related
convictions and sentences.       They contend the evidence is
insufficient to support the jury's verdicts. They also contend the
district court miscalculated the quantity of drugs attributable to
them and thus failed properly to determine appropriate base offense
levels for their sentences. Discussion of the issues presented by
these appeals will serve no useful purpose.      We have carefully
considered the Cajinas' contentions and find them to be without
merit. We affirm their convictions and sentences. See 8th Cir. R.
47B.
     A true copy.


          Attest:


               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -2-